Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1.
The commonly assigned patent application publication Yamada et al. (2018/0116492 A1) discloses a light-receiver provided independently of the imaging optical system and the projection optical system, wherein the light-receiver is configured to receive signal light produced in the subject through irradiation of the illumination light, via a light path different from that of the imaging optical system and the projection optical system (See Fig 1, Fig 2 and [0027-0036]).

Kasai et al. (US 2016/0231561 A1) discloses a scanner including: an optical fiber that guides light from a light source; a drive unit including at least one actuator that, when a voltage is applied thereto, displaces an exit end of the optical fiber in a direction intersecting an optical axis; a support portion that is provided on a basal end side from the drive unit and that is spaced away from the drive unit to support the optical fiber; and a correction portion that performs correction so as to bring the center of gravity of the drive unit and a combined center of gravity of the optical fiber, the drive unit, and the support portion close to each other on a cross-section of the drive unit.

Li et al. (US 2007/0213618 A1) discloses a miniature, flexible, fiber-optic scanning endoscope for nonlinear optical imaging and spectroscopy. The endoscope uses a tubular piezoelectric actuator for activating a cantilevered optical fiber from which pulsed light produced by a laser source exits and is directed to a target region through a micro-lens. The actuator is activated by two modulated signals that achieve two-dimensional beam scanning in a desired scan pattern. A double-clad optical fiber is employed for delivery of the excitation pulsed light and collection of emitted light received from the target region. The pulsed light travels through a core of the double-clad optical fiber, and the emitted light from the target region is directed into the core and inner cladding of the optical fiber and conveyed to a proximal end, for detection and processing. The emitted light can include multiphoton fluorescence, second harmonic generation light, and spectroscopic information, for use in imaging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425